Trial      Court too.1334182
                         COA   Case'No.          01-13-00838-CR.                    sip 011W
                         PD-0284-15

                                   Date       8-31-2015

                                                 From :
                                                $          Finley    Wright
IlN THE TEXAS COURT OF CRI -                    ?          *°^79^9° ..
HINAL APPEALS                                   |
                                                §          «H°^ "^
                                                           3899 State Hwy .98 Q«
                                                §          New Boston, TX 75570
                                                §

Emergency       Request To Be Granted Until Dec. 15th, 2015 To File
The PDR hue To Unlawful Interference With My Access To                             Courts
By Telford Unit Law Library Employee(Ms. SharpJ/ & Repeated
Lockdowns That Prevented                  The Pro-Se Petitioner From Filing The
                                                PDR


     To The Honorable Judges Of The Texas Court                       Of Criminal Ap
     peals:

        I; the Petitioner,          Finley Wright,          humbly and respectfully

request the above said extension to file my PDR based on                            the

reasons       stated    in   the    title.


        I currently have step 1 grievances filed against Ms. Sharp

based on       a denial of my constitutional rights                     to    "meaningful

access to the courts. Although this honorable Court has granted

me    the last extension to June 1st,                     2015,   Ms. Sharp of the Tel

ford Unit Law          Library has consistently denied me access to the

courts before,and every day after that date.                          Specifically:

       .1:    I was housed in medium custody, prior to June 1st, 2015
              and  unable to attend the law library unless I was gi- ;
              ven a pass to go . I can not just leave medium custody
              to go to  law library without out violating prisons po
              licy. And becoming a security risk.

        2:    Every day I sent I-60(reqoest slips) to the law library
              seeking permission to go to law library.

       3:     Instead of processing my request fulfilling   her mini
               sterial duty to provide me access to the courts., and
              a pass  to go to the law library, SHE SIMPLY REFUSED BY
              THROWING MY REPEATED REQUEST IN ThIe GARBAGE.
                                                                              FILED IN
                                                                     COURT OF CRIMINAL APPEALS

                                     p.1
                                          ,      f
                                               of 4
                                                                             SEP 112015
                                                                        Abel Acosta, Clerk
              4. Which resulted              in     me never being            granted       access to
                    to   the law library in order to obtain the knowledge
                    to   file   the     PDR       well   before     June      the    1st,    2015.

              5. The blatant denial by Ms. Sharp continues.   She did
                 lay me in once to argue with me about why I am threat-
                 ing  to file a §1983 against her.   Which is in the
                 process now. I must first go through the Step 1 & 2
                 grievance system to exhaust institutional remedies
                 prior to filing the §1983 against Ms. Sharp.

      Also prior to June the. first and leading up to June the first

there    was    a    administrative           lockdown due           to   a   riot    that        broke

out on 8 building where I was housed at the                                   time.        In that si-v

tuation the law library staff(Ms. Sharp)                              is supposed to bring re

quested law library material(law books, case law, etc.) to inm

mates upon request.                  Ms. Sharp entirely refused to bring                            me any

thing thonigh surveliance cameras display her bringing                                        legal ma

terial to certain other inmates                          on those days.              That lockdown

was caused by a white inmate being                           stabbed by       a mexican,and then

the white guy stabbed                  the mexican who may or may not have died.

The administration kept that secret                               to prevent more gang              war.

As    a result the mexicans                  on B-side 8 building                   decided       to attack

all    the whites which resulted in white guy getting                                  jumped on by

about    10    mexicans         in    8J-2    section        on   B-side.       I    lived    in    that


section at that time in 8J-31Top Bunk.                               The entire section was

locked down . I still sent request to                             law library but           all    access

for me was denied by                 Ms. Sharp.          It was not long after that that

on another section of this unit                          an officer was killed by a crazy

Spanish inmate which resulted in another extended lockdown. That

murder was the first in TDCJ of an                             officer for many years and

became    national         news.       Thus       access     to   the courts         was    further       im-




                                         p-2       of    4
peded.       Back to back       problems on this unit due to no fault

of my on.       The riot only affected B-side.                The death of the

officer caused a disciplinary lockdown for both A, £ B side.

All    the   time   I   was   denied    access       to.the courts.

  I have been moved to A-side, yet Ms. Sharp still repeatedly

denies me access to           the courts .          When she did lay me in      to ar

gue with me about complaining on her and making repeated attemj-i

pt to write her         up,    she angryly told me "I'm tired of ya'll

guilty people trying to overturn ya'll convictions/ I think a

few of ya'll innocent, maybe 4 or 5 out                    of a hundred, but the

rest of ya'll deserve to be here and                     access to the courts was

not made for guilty people like you.                     So if you don't like it

then     write a grievance."

      The sad part is I am innocent, and have                  a right, the same

right a guilty man has to meaningful access to the courts.                           See

Bounds v.      Smith,    430 U.S.       817,828(1977).

                              Prayer

  My grievance is before the grievance board against                       Ms . Sharp

yet over the lastl5 days               she has       answered none of my request

to go to law library,            since the officer was killed here they

have    recently changed both Wardens.                  I await an answer on        my

grievances and have requested the remedy to my grievance                          be i

that I be granted entry into the                     law library,   and that    I be al

lowed to make       up for all of the lost law library time,                   by being

granted the right to do extra time every day. Still                      no response.

Please in the interest of               justice grant me      until Dec.    15th,    2015

to file my PDR.           I will file it the best I can as soon as I am



                                       p.3   of 4
allowed access to the law library.      THANKYOU .        At minimum please

notify me quickly of your decision to grant or deny               this reque

st . So that I can     take whatever action     I shoeld        to satisfy

this     court-   Sorry that I am going through this,        yet it is not

my fault;-    The fact of my pending grievance against Sharp, as >, c

well as verification of the lockdowns explained above can all be

verified by calling this Unit and reading them what I               have

written here.      I thankyou in advance for whatever decision ybu

make .

                                               Respectively Submitted,


                                                      s



                                                  A
                                         Finley (fright
                                         #01879190
                                         Telford    Unit
                                         3899     State Hwy .98
                                         New    Boston,    TX    75570




                            p.4 of 4